BRAY, P. J.
Defendant Estelle Latta, purporting to act for herself and others, appeals from a judgment on the pleadings in favor of plaintiff.
Except as to the name of the plaintiff, the complaint and answer are identical with those in Universal Land Co. v. All Persons, Number 18579, this day decided {ante, p. 739 [342 P.2d 958]). Plaintiff moved for judgment on the pleadings on the grounds that said answer did not set up a ground of defense and showed laches.
As the questions presented are identical with those in case Number 18579, it is unnecessary to discuss them here. Upon the authority of that case, the judgment is affirmed.
Wood (Fred B.), J., and Tobriner, J., concurred.